WILLIS LEASE FINANCE CORPORATION

AND SUBSIDIARIES

 

Exhibit 10.7

 

February 28, 2002

 

Nick Novasic

148 Laidley Street

San Francisco, CA  94131

 

Dear Nick:

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) between Willis Lease Finance Corporation (the “Company”), a
Delaware corporation, and you regarding your employment transition.

 

1.             Last Day of Employment.  You acknowledge that the last day you
will perform services as an employee of the Company will be February 28, 2002,
and that you are not entitled, except as otherwise set forth in this Agreement,
to salary or benefits after that date.  Your employment termination date will be
deemed to be February 28, 2002 (the “Separation Date”).

 

2.             Termination of Employment Agreement.  That certain Employment
Agreement between you and the Company dated June 15, 2000 (the “Employment
Agreement”), and any amendments or modifications thereto, whether oral or in
writing, are hereby terminated, effective as of the Separation Date.

 

3.             Salary and Paid Time Off.  The Company will continue to pay your
salary through the Separation Date.  If you are participating in the Company’s
Employee Stock Purchase Plan (“ESPP”), payroll deductions related to the ESPP
collected after January 31, 2002  shall be refunded to you.  The Company further
agrees that you will take accrued and unused vacation beginning February 1, 2001
and continuing until all accrued and unused vacation is used.  During February
2002, you agree to make yourself reasonably available to work on Company
business matters, including but not limited to, renewal/extension of Company’s
credit facilities and annual bank meeting.  The Company shall endeavor to work
with you so that you may maximize vacation hours taken during this period,
consistent with the needs of the Company.  If by the Separation Date all accrued
and unused vacation hours have not been used, then the Company shall pay you for
any such remaining vacation hours.  Both you and the Company acknowledge and
agree that no part of your salary in 2001 or 2002 was ever deferred or remains
payable to you, except as expressly set forth herein, and that there is no
agreement to defer payment of any future salary to which you may be entitled.

 

4.             Severance.  The Company agrees that, provided that you have
executed this Agreement and the General Release attached hereto as Exhibit A,
and after the Effective Date (as defined in Exhibit A hereto), you will receive
payment in the amount of Two Hundred Fifty-Five

 

--------------------------------------------------------------------------------


 

Thousand dollars ($255,000), plus any pro-rata adjustment per Section 10, as
severance.  This payment will be made by no later than March 15, 2002.

 

5.             Health Benefits.  You shall continue to receive medical, dental
and other benefits under the Company’s current benefit plan through the
Separation Date.  In addition, the Company shall pay continuation premiums for
HMO medical, dental and vision insurance coverage on behalf of you and your
currently covered family members to the extent provided by and subject to the
terms of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”) for a
period of twelve (12) months following the Separation Date (provided that you
and your covered family members continue to meet the standard eligibility
requirements of currently covered participants during that period), in a total
estimated amount of $801.09 per month.  Thereafter you may continue such
coverage under COBRA for six (6) months at your expense.  In the event that the
current health insurance plan is replaced during the COBRA period, you will
continue to be eligible for the COBRA benefit provided for herein under the new
plan at a comparable cost level.

 

6.             Stock Options.  The Company agrees that, upon the Separation
Date, all of your unvested stock options, which total 30,000 shares of common
stock of the Company, shall be subject to accelerated vesting such that all
shares shall be vested effective upon the Separation Date.  No additional
options shall vest after the Separation Date.  Vested options must be exercised
during the one year period following the Separation Date.

 

7.             Insurance Benefits.  The Company agrees to pay the cost of term
life insurance coverage for you, in the face amount of Two Hundred Thirty Five
Thousand dollars ($235,000), for the twelve (12) months following the Separation
Date.  The total estimated cost to the Company for providing this insurance
coverage to you is up to $5,000.  You shall not be eligible for the Company’s
Group Life, AD&D and Long Term Disability insurance benefits after the
Separation Date.

 

8.            401-K Contributions.  The Company agrees that it will continue to
match your 401-K contributions through the Separation Date in accordance with
the Company’s benefits policy.  You will not be eligible for the Company’s
“match-patch” payment.

 

9.             Other Compensation or Benefits.  You acknowledge and agree that,
except as expressly provided in this Agreement, you are not entitled to receive
any other compensation, severance or benefits under this Agreement after the
Separation Date.

 

10.          Automobile.  You agree to return the automobile leased for your use
to the Company by no later than the Separation Date.  The Company will pay you a
pro-rated amount based on $1,275 per month if the automobile is returned before
the Separation Date.

 

11.          Expense Reimbursement.  You acknowledge and agree that by the
Separation Date you will have submitted your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement; provided,
however, that should you discover any business expenses that were not submitted
prior to the Separation Date, you may submit such expenses for reimbursement
during the 30-day period immediately following the Separation Date.

 

2

--------------------------------------------------------------------------------


 

12.          Return of Company Property.  You acknowledge that by the Separation
Date, you will return to the Company all Company documents (and all copies
thereof) and other Company property (including any Company-provided cell phone
and laptop computer) that you had in your possession at any time, including, but
not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer–recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).  It shall not be a breach of this Section 12
for you to use or disclose the Company’s Proprietary Information, or to have
Company materials in your possession, to the extent necessary in performing your
duties during any period after the Separation Date that you are engaged as a
consultant by the Company; provided, however, that all such materials are
returned to the Company at the end of your consulting relationship with the
Company.

 

13.          Proprietary Information Obligations.  You agree to refrain from any
unauthorized use or disclosure of the Company’s proprietary or confidential
information or materials that you had access to or became acquainted with during
the period you were employed by the Company, including but not limited to
information or plans regarding the Company’s business plans and strategy,
financing plans, customer relationships, personnel, sales, marketing and
financial operations and methods, and other compilations of information, records
and specifications (collectively, “Proprietary Information”).  You agree not to
disclose any of the Company’s Proprietary Information, directly or indirectly,
to any person, firm, corporation, court, government agency, or other entity for
any reason or purpose whatsoever, except pursuant to an order of a court of
competent jurisdiction (with respect to which you agree to give the Company
prior notice of the existence of such order and cooperate in any attempt by the
Company not to disclose its Proprietary Information in response to the order),
or to make use of any such Proprietary Information for your own purposes or for
the benefit of any person, firm, corporation or other entity (except the
Company) under any circumstances, after the Separation Date.  You acknowledge
and agree that all files, records, documents, computer-recorded or electronic
information and similar items relating to the business of the Company, whether
prepared by you or otherwise coming into your possession, remain the exclusive
property of the Company and that you have already or will immediately return
such materials to the Company and that no copies thereof have been kept by you. 
It shall not be a breach of this Section 13 for you to use or disclose the
Company’s Proprietary Information, or to have Company materials in your
possession, to the extent necessary in performing your duties during any period
after the Separation Date that you are engaged as a consultant by the Company;
provided, however, that all such materials are returned to the Company at the
end of your consulting relationship with the Company.

 

14.          Confidentiality.  The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner other than its existence; provided, however, that;
(a) you may disclose this Agreement to your immediate family; (b) the parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; and (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law.

 

3

--------------------------------------------------------------------------------


 

15.          Nondisparagement.  Both you and the Company agree not to disparage
the other party, and the other party’s officers, directors, employees,
shareholders and agents; provided that both you and the Company will respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

 

16.          Non-Competition.  For a period of one-year following the Separation
Date, you agree that you shall not provide services to a competitor of the
Company in any capacity (consultant, employee, advisor, etc.).

 

17.          Indemnification.  The Company reaffirms its obligations under the
Company’s existing directors and officers indemnification agreements and that to
the extent you incur legal fees or other costs in connection with such indemnity
they will be reimbursed as incurred.

 

18.          Tax Treatment.  You agree that you shall be personally responsible
for the payment of any and all taxes, which may be due on the payments under
this Agreement. You further acknowledge that the Company does not make and has
not made any representations regarding the taxability of the payments from the
Company to you, and you have not relied on any representations of the Company on
that subject.

 

19.          Injunctive Relief.  The parties hereto agree that damages would be
an inadequate remedy for the Company in the event of a breach or threatened
breach of Paragraph 12, 13, 14, 15 or 16 of this Agreement by you and, in the
event of any such breach or threatened breach, the Company may, either with or
without pursuing any potential damage remedies, obtain and enforce an injunction
prohibiting you from violating this Agreement and requiring you to comply with
the terms of this Agreement.

 

20.          Miscellaneous.  This Agreement, including Exhibit A, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable.  If either party brings an action to enforce the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.  This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California.

 

4

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and on the attached
General Release, which is part of this Agreement, and return the originals of
both to me.

 

I wish you good luck in your future endeavors.

 

 

Sincerely,

 

 

 

 

By:

 

 

 

 

Donald A. Nunemaker

 

 

Executive Vice President and Chief Operating Officer

 

 

 

Agreed:

 

 

 

 

 

 

 

 

Nick Novasic

 

 

 

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

I, Nick Novasic, agree to the terms in the foregoing letter Agreement and also
agree as follows:

 

Except as otherwise set forth in this Agreement, I hereby release, acquit and
forever discharge the Company, its officers, directors, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Agreement, including but not limited to; all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the California
Fair Employment and Housing Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, as amended. I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (a) my waiver and release do not apply to any rights or claims that may
arise after the execution date of this Agreement; (b) I have been advised hereby
that I have the right to consult with an attorney prior to executing this
Agreement; (c) I have at least twenty-one (21) days to consider this Agreement
(although I may choose to voluntarily execute this Agreement earlier); (d) I
have seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; and (e) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after this Agreement is executed by me, provided that the Company has also
executed this Agreement by that date (“Effective Date”).

 

I further acknowledge that the parties hereto arrived at an agreement in
principle on February 1, 2002, the terms of which are embodied in the foregoing
Agreement and this Release.  I agree to waive the additional twenty-one (21) day
period to review and consider the Agreement, to which I would otherwise be
entitled, and I agree that my twenty-one (21) day period for review will be
deemed to have begun on January 30, 2002.

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  In giving this release, which includes claims which may be unknown to
me at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”  I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims I may have against the parties released herein.

 

 

--------------------------------------------------------------------------------


 

I agree not to commence any proceeding in court against the Company in
connection with the matters released herein and that the only cause of action I
could have against the Company after the date hereof would be for a breach of
the foregoing Agreement or this Release or for matters arising after the date
hereof.

 

 

By:

 

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------